Name: Commission Regulation (EC) No 2350/95 of 6 October 1995 derogating from Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community
 Type: Regulation
 Subject Matter: information and information processing;  plant product;  international trade;  tariff policy
 Date Published: nan

 No L 239/2 I EN I Official Journal of the European Communities 7. 10. 95 COMMISSION REGULATION (EC) No 2350/95 of 6 October 1995 derogating from Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community Whereas this Regulation must enter into force immedia ­ tely, given the time limits laid down in Regulation (EEC) No 1442/93 ; Whereas this measure is in accordance with the opinion of the Management Committee for Bananas, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 1442/93 (3), as last amended by Regulation (EC) No 1 164/95 (4), lays down detailed rules for the application of the arrange ­ ments for importing bananas into the Community, in particular with regard to the determination of categories of operators and the conditions for the giant of import licences ; Whereas Regulation (EEC) No 1442/93 fixes the condi ­ tions for admission as a Category C operator, in particular, in the case of a new application for an allocation, the obligation of having used at least 50 % of the quantity allocated for the year during which the new application is submitted ; whereas, for the first year of application of this measure, provision should be made for the time limit for submission of proof of compliance to be put back by one month and for the time limits laid down for certain noti ­ fications also to be put back ; HAS ADOPTED THIS REGULATION : Article 1 By derogation from Article 4 (4) of Regulation (EEC) No 1442/93, applications for an annual allocation for 1996 for operators in Category C must be submitted by 31 October 1995 at the latest. The competent authorities shall notify the Commission by 10 November 1995 at the latest of the total volume of quantities applied for. They shall inform the operators of the quantities which are allocated to them by 27 November 1995 at the latest. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcuy applicable in all Member States . Done at Brussels, 6 October 1995. For the Commission Franz FISCHLER Member of the Commission [ «) OJ No L 47, 25. 2. 1993, p. 1 . f2) OJ No L 349, 31 . 12. 1994, p. 105. P) OJ No L 142, 12. 6. 1993, p. 6. (&lt;) OJ No L 117, 24. 5. 1995, p. 14.